DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Specification
The disclosure is objected to because of the following informalities:
a.	on page 5, line 18, “symbol” should be “symbols”; and
b.	on page 10, line 3, “fist” should be “first”.  
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:  
in claim 1, line 4, “the amount” should be “an amount”;
in claim 1, line 12, “a baseband signal corrected based on the estimation result” should be “the baseband signal corrected based on the estimation result”;
in claim 1, line 16, the Examiner suggests changing “an output result for the input” to “an output result of the first machine learning model for the inputted corrected baseband signal”;
in claim 5, line 2, “the amount” should be “an amount”; 
in claim 5, line 14, the Examiner suggests changing “an output result for the input” to “an output result of the first machine learning model for the inputted corrected baseband signal”; and
in claim 6, line 5, “the amount” should be “an amount”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 5 and 6, it is unclear what signal is associated with the “frequency shift” being estimated in claim 1, lines 4-6; claim 5, lines 2-4; and claim 6, lines 5-6. For example, is “frequency shift” referring to a frequency shift of the received signal, the baseband signal or another signal? 
With regard to claim 2, it is unclear how “estimate the frequency shift amount based on an output result for the input, and correct the baseband signal based on the estimation result” on lines 5-6 relates to or differs from claim 1, lines 4-6 since both limitations are estimating a frequency shift and correcting the baseband signal based on the estimated frequency. For example, does claim 1, lines 4-6 comprise claim 2, line 3-6 (i.e. claim 2 further limits claim 1, lines 4-6)? Or is claim 2 directed to an additional estimating and correcting step thereby resulting in two estimated frequency shifts and two corrected baseband signals? If claim 2 is directed to additional steps, then “further” should be inserted before “configured” on line 2.
Similarly, with regard to claim 3, it is unclear how “estimate the frequency shift amount based on a result of spectrum analysis of the baseband signal, and correct the baseband signal based on the estimation result” on lines 3-5 relates to or differs from claim 1, lines 4-6 since both limitations are estimating a frequency shift and correcting the baseband signal based on the estimated frequency. For example, does claim 1, lines 4-6 comprise claim 3, line 3-5 (i.e. claim 3 further limits claim 1, lines 4-6)? Or is claim 3 directed to an additional estimating and correcting step thereby resulting in two estimated frequency shifts and two corrected baseband signals? If claim 3 is directed to additional steps, then “further” should be inserted before “configured” on line 2.
With regard to claim 4, it is unclear how the “randomly generate the plurality of frequency errors from the range” on line 3 relates to or differs from “generate a plurality of frequency errors from a range set… ” in claim 1, lines 7-8. For example, does claim 1, lines 7-8 comprise claim 4 (i.e. claim 4 further limits claim 1, lines 7-8)? Or is claim 4 directed to an additional generating step? If claim 4 is directed to an additional step, then “further” should be inserted before “configured” on line 2.
Claim 4 recites the limitation “the range” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 1, line 7 recites “a range set” whereas claim 4 recites “the range.”
With regard to claim 7, it is unclear how “a frequency shift amount” on line 4 relates to or differs from “the amount of a frequency shift” in claim 6, line 5.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633